Citation Nr: 9929776	
Decision Date: 10/18/99    Archive Date: 10/29/99

DOCKET NO.  94-04 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a cardiac 
disability to include aortic valve disease and aortic valve 
replacement residuals.

2.  Entitlement to service connection for peptic ulcer 
disease.

3.  Entitlement to service connection for a hiatal hernia.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Associate Counsel


INTRODUCTION

The appellant served on active duty from February 1964 to 
February 1967.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 1992 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO).

This case was before the Board previously in March 1996, when 
it was remanded for additional development, including 
obtaining service medical records from the appellant's 
National Guard service.

This case was again before the Board in November 1998 when it 
was remanded for additional development, including verifying 
the appellant's National Guard service.  The requested 
development has been completed.

Pursuant to the provisions of 38 U.S.C.A. § 7109 (West 1991), 
as set forth in VHA Directive 10-95-040 of April 17, 1995, a 
medical advisory opinion was requested by the Board in June 
1999.  The requested medical opinion has been received and 
has been associated with the appellant's claims folder.

In September 1999 the appellant's representative responded to 
the medical opinion and indicated that the appellant had no 
further evidence or argument to present.



FINDINGS OF FACT

1.  The appellant has presented no medical evidence of a 
nexus between any incident of service and a hiatal hernia.

2.  The appellant has presented no medical evidence of a 
nexus between any incident of service or the one year period 
thereafter and peptic ulcer disease.

3.  All relevant evidence necessary for an equitable 
disposition of the appellant's claim of service connection 
for a cardiac disability has been obtained by the agency of 
original jurisdiction.

4.  A cardiac disability was not incurred in service.


CONCLUSIONS OF LAW

1.  The claims for service connection for a hiatal hernia and 
peptic ulcer disease are not well grounded and there is no 
further statutory duty to assist the appellant in developing 
facts pertinent to his claims.  38 U.S.C.A. § 5107(a) (West 
1991).

2.  The appellant is not entitled to service connection for a 
cardiac disability.  38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. §§ 3.102, 3.303, 3.304 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records indicate that in April 1964 the 
appellant was treated for rubella.

At a January 1967 examination, the appellant reported that he 
did not have a history of frequent indigestion or stomach 
trouble.  The examiner noted a history of occasional mild 
orthostatic hypotension and a history of dyspnea on exertion 
of questionable validity.  The appellant received a normal 
clinical evaluation.  An electrocardiogram [EKG] examination 
was within normal limits.  The appellant's heart rhythm was 
regular.

A post-service, May 1969 private medical record from Baptist 
Memorial Hospital, in Gadsden, Alabama, indicates that the 
appellant underwent back surgery.  His pulse was rapid.  
Three sounds were heard per heartbeat.  No murmur was heard.  
The rhythm was regular.

National Guard medical records indicate that in December 1977 
the appellant received a normal clinical evaluation.  The 
appellant indicated that he did not have a history of heart 
trouble, frequent indigestion, or stomach trouble.

A July 1982 examination indicated that a holosystolic murmur 
was heard, which had been present for a number of years.  The 
examiner noted that the appellant had undergone cardiac 
catheterization and was being followed regularly by a local 
physician.

Private medical records from Ralph Wesley, M.D., indicate 
that he treated the appellant from April 1984 to May 1996 for 
his cardiac disability and his gastrointestinal disability.

Private medical records from Vijaya Tummala, M.D., indicate 
that from March 1989 to June 1991 he treated the appellant 
for his gastrointestinal disability.  In March 1989 the 
appellant reported a history of gastrointestinal symptoms for 
a long time.  He reported that he had used Zantac(tm) or 
Tagamet(tm) for almost ten years.

Private medical records indicate that in June 1989 the 
appellant was hospitalized at Holy Name of Jesus Medical 
Center for complaints of the sensation of his heart skipping 
with concurrent shortness of breath, chest tightness, and 
sweating.  He reported that the skipping sensation had been 
occasional over the prior month.  He added that he had had a 
similar problem ten years previously and had undergone 
cardiac catheterization.  He denied ever having had exercise-
induced chest pain.

The diagnoses were cardiac arrhythmia and heart murmur.

Private medical records from Ghanshyam Patel, M.D., indicate 
that he treated the appellant from June 1989 to May 1996 for 
his cardiac disability.

Private medical records from Chaihon Korn, M.D., indicate 
that he treated the appellant from June 1990 to August 1991 
for his cardiac disability.  Those records include an August 
1990 X-ray examination of the appellant's chest.  The 
radiologist noted a dense calcification at the aortic valve 
suspicious for congenital bicuspid aortic valve with probable 
stenosis.

Private medical records from Albert Pacifico, M.D., indicate 
that he treated the appellant in November 1991 for his 
cardiac disability.

At an August 1992 VA examination, the appellant reported that 
he had a febrile illness as a child and that, while in 
service, a cardiac murmur was noted.  He stated that, since 
that time, he had some progressive problems with chest pain 
and fatigability.  He stated that he underwent an aortic 
valve replacement with a St. Jude prosthesis in November 
1991.  He added that an aortic aneurysm was detected one day 
prior to the VA examination.

The examiner diagnosed history of aortic valve disease 
secondary to rheumatic fever, with documentation of cardiac 
murmur while in the service, necessitating prosthetic valve 
replacement, chronic anticoagulation, and a possible aortic 
aneurysm noted recently.

The appellant complained of gastrointestinal problems.  He 
reported a history of a hiatal hernia with reflux and a 
history of documented peptic ulcer disease with moderate 
symptomatology.

The examiner diagnosed history of peptic ulcer disease, 
moderately symptomatic, requiring dilatations.

At the March 1994 hearing before the Board, the appellant 
stated the he received treatment for heart palpitations and 
shortness of breath and for ulcers.

The appellant recalled that he had had German measles during 
basic training and that later in basic training he had pain 
in his heart.  He stated that near the end of his active 
service an Army physician told him that he had a heart 
problem.  He stated that his heart disability might also be 
related to pneumonia and treatment therefor during service.  
He added that he had heart palpitations during service.  He 
stated that he was told that he could not reenlist due to his 
heart problem.  He stated that he tried to reenlist several 
years later but that he was not permitted to.  He stated that 
his heart palpitations continued to worsen until November 
1991, when he had valve replacement surgery.

He stated that he took pain medication during service for 
back pain, which he believed caused a burning sensation in 
his stomach.  He stated that he might have taken antacids 
during active duty.  He stated that post service, in 
approximately 1967 or 1968, he was treated by a Dr. Paul 
Simpson for ulcers for approximately ten years.  He stated 
that Dr. Simpson is deceased and that his records are no 
longer available.

In a September 1997 statement, Dr. Wesley stated that the 
appellant's heart condition was likely related to his 
military service.  Dr. Wesley explained that a heart murmur 
was heard at Fort Douglas in Utah, while the appellant was in 
service.  He opined that the appellant had some sort of valve 
disease at that time, due to infection or trauma.  He stated 
that the appellant has had an aortic aneurysm and an aortic 
valve replacement.

With regard to the appellant's ulcer disease, Dr. Wesley 
opined that it likely began in Korea, at the demilitarized 
zone, because of tension and alcohol use.  He explained that 
the appellant had told him that he had been hospitalized 
during service for ulcer disease and nutrition problems.

In an October 12, 1998 statement, Dr. Wesley stated that he 
had treated the appellant for many years.  He stated that he 
had reviewed the appellant's military records.  He stated 
that they documented the onset of heart murmur after his 
rubella, which occurred earlier while the appellant was in 
service.  He added that the appellant's aortic valve 
replacement and subsequent weakness were "almost certainly" 
due to the measles viremia.

In the requested medical opinion, dated in August 1999, a VA 
cardiologist described the facts of the appellant's case as 
follows:

It is claimed the [appellant] underwent 
aortic valve replacement as a consequence 
of rubella.  Upon review of the medical 
records provided for the patient, it 
appears that he developed rubella (German 
measles) during his period of basic 
training.  On [July 25, 1982,] he was 
noted on examination to have a systolic 
murmur at the apex which at that time was 
stated to be present for a number of 
years.  On [February 15, 1990,] he 
underwent echocardiography which revealed 
calcification of the right and non-
coronary leaflets of the aortic valve in 
association with aortic valve 
insufficiency.  It is of note that a 
physical examination, performed on [June 
23, 1967,] referred to the cardiovascular 
system as being normal.  On [November 12, 
1991,] when the patient was 46 years of 
age, he underwent aortic valve 
replacement under the services of Dr. Al 
Pacifico at University of Alabama in 
Birmingham.  The medical record contains 
numerous copies of the operative note 
referring to the calcified aortic valve, 
however, upon review of the chart, no 
results of the surgical pathology report 
on aortic valve could be obtained.

An extensive review of the medical 
literature is performed using the MedLine 
data base from 1966 to the current time.  
The search was performed using the 
keywords rubella, and valve.  There were 
no reports[] available suggesting the 
occurrence of acquired heart disease in 
response to rubella infection.  There is 
an established literature linking the 
occurrence of maternal infection with 
rubella during pregnancy with the 
subsequent development of congenital 
heart disease, but to my review, no 
evidence exits linking conclusively 
rubella infection in an adult with 
subsequent development of valvular 
disease.

Based upon the clinical course of the 
patient, upon the patient's age at time 
of aortic valve replacement, the co-
existence of aortic insufficiency and the 
dilatation of the aorta, it is suspected 
that the patient had a bicuspid aortic 
valve.  It is suggested that review of 
the surgical pathology be obtained and 
that the nature of the valve be examined.  
Clearly, should a bicuspid aortic valve 
be the case, the natural history of the 
patient is entirely consistent with the 
natural history of a bicuspid aortic 
valve.  Additionally, the demonstration 
of a bicuspid aortic valve would suggest 
against any causative relationship 
between the period of rubella infection 
and the subsequent development and/or 
progression of aortic valve disease.  In 
the absence of a demonstration of a 
bicuspid or trileaflet aortic valve, it 
is still felt that the likelihood that 
rubella infection "almost certainly" 
resulted in aortic valve disease is not 
at present supported in the medical 
literature.


Analysis

1.  Hiatal hernia and peptic ulcer disease

In making a claim for service connection, the veteran has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a).  "A well grounded claim is 
a plausible claim, one which is meritorious on its own or 
capable of substantiation."  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).

A "well grounded" claim for service connection requires 
evidence of a current disability as provided by a medical 
diagnosis; evidence of incurrence or aggravation of a disease 
or injury in service as provided by either lay or medical 
evidence, as the situation dictates; and, a nexus, or link, 
between the in-service disease or injury and the current 
disability as provided by competent medical evidence.  See 
Caluza v. Brown, 7 Vet. App. 498 (1995); see also 38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303; Layno v. Brown, 6 Vet. App. 
465 (1994); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Establishing direct service connection for a disability that 
was not clearly present in service requires the existence of 
a current disability and a relationship or connection between 
that disability and a disease contracted or an injury 
sustained during service.  See Cuevas v. Principi, 3 Vet. 
App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).  Service connection may also be granted on a 
secondary basis and for certain enumerated disabilities on a 
presumptive basis, see 38 C.F.R. §§ 3.307, 3.309 and 3.310, 
or alternatively, with respect to any disease, if all the 
evidence establishes that the disease was incurred in 
service, see 38 C.F.R. § 3.303(d).

Moreover, establishing a well-grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
See Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also 
Murphy, 1 Vet. App. 78, 81.  The kind of evidence needed to 
make a claim well grounded depends upon the types of issues 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  For some factual issues, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit, 5 Vet. App. 91, 93.

Competent medical evidence establishing a nexus, or link, 
between the conditions treated or diagnosed after service and 
those noted in service, is required to support a well-
grounded claim for service connection.

The appellant's service medical records contain no record of 
treatment or complaints for a gastrointestinal disability.  
Private medical records from Dr. Wesley indicate that he 
began treating the appellant for a gastrointestinal 
disability in 1984.  Private medical records from Dr. Tummala 
indicate that the appellant had used Tagamet(tm) or Zantac(tm) 
since approximately 1979.

Whether certain symptoms can be said with any degree of 
medical certainty to be early manifestations of a disorder 
first diagnosed years later is a medical question requiring 
medical evidence for its resolution.  See Espiritu, 2 Vet. 
App. at 494-95.  In this case, there is no competent medical 
evidence linking the appellant's hiatal hernia to any event 
or etiology in service.  Further, there is no competent 
medical evidence linking the appellant's peptic ulcer disease 
to any event or etiology in service or one year thereafter.

Dr. Wesley, in his September 1997 statement, opined that the 
appellant's ulcer disease likely began in service because of 
tension and alcohol use.  He added that the appellant had 
told him that he had been hospitalized during service for 
ulcer disease and nutrition problems.  However, medical 
evidence is inadequate where medical opinions consist of 
general conclusions based on history furnished by the 
appellant and on unsupported clinical evidence.  See Black v. 
Brown, 5 Vet. App. 177 (1993); see also Jones v. West, 12 
Vet. App. 383, 385(1999) ("[T]he presumption of credibility 
does not apply where a fact asserted is beyond a person's 
competency or where the evidence is inherently false."); 
Layno v. Brown, 6 Vet. App. 465, 469 (1994) ("in order for 
any testimony to be probative of any fact, the witness must 
be competent to testify as to the facts under 
consideration"); Reonal v. Brown, 5 Vet. App. 458, 461 
(1993) ("An opinion based upon an inaccurate factual premise 
has no probative value.").  Further, speculative and 
inconclusive medical opinions are of such little probative 
value and insufficient to even render an appellant's claim 
well grounded.  See Tirpak v. Derwinski, 2 Vet. App. 609 
(1992).  

In view of the foregoing facts, it is obvious that the 
appellant has not submitted evidence sufficient to render his 
claims of service connection well grounded for a hiatal 
hernia or peptic ulcer disease.  Caluza, 7 Vet. App. 498.  
The appellant's contentions and statements on appeal have 
been carefully considered; however, this evidence alone 
cannot meet the burden imposed by 38 U.S.C.A. § 5107(a) with 
respect to the relationship between those disabilities and 
his service.  Espiritu, 2 Vet. App. 492.  Although the 
appellant believes that his peptic ulcer disease and hiatal 
hernia are causally related to service, particularly to pain 
medication he took while in service, he lacks the medical 
expertise to enter an opinion regarding a causal relationship 
between his gastrointestinal disabilities and any claimed in-
service onset.  See id. at 494-95.  His assertions of medical 
causation alone are not probative because lay persons (i.e., 
persons without medical expertise) are not competent to offer 
medical opinions.  Moray v. Brown, 5 Vet. App. 211 (1993); 
Grottveit, 5 Vet. App. 91; Espiritu, 2 Vet. App. 492.  On the 
basis of the above findings, the Board can identify no basis 
in the record that would make the appellant's claims 
plausible or possible.  38 U.S.C.A. § 5107(a); see Grottveit, 
5 Vet. App. at 92; Tirpak, 2 Vet. App. at 610-11; Murphy, 1 
Vet. App. at 81.

Where the veteran has not met this burden, the VA has no 
further duty to assist him in developing facts pertinent to 
his claim, including no duty to provide him with another 
medical examination.  38 U.S.C.A. § 5107(a); Rabideau, 2 Vet. 
App. at 144 (where the claim was not well grounded, VA was 
under no duty to provide the veteran with an examination).

Although VA does not have a statutory duty to assist a 
claimant in developing facts pertinent to a claim that is not 
well grounded, VA may be obligated under 38 U.S.C.A. 
§ 5103(a) to advise a claimant of evidence needed to complete 
his application.  This obligation depends on the particular 
facts of the case and the extent to which the Secretary has 
advised the claimant of the evidence necessary to be 
submitted with a VA benefits claim.  See Robinette v. Brown, 
8 Vet. App. 69 (1995).  Here, VARO fulfilled its obligation 
under section 5103(a) in the supplemental statement of the 
case issued in February 1998.  In this respect, the Board is 
satisfied that the obligation imposed by section 5103(a) has 
been satisfied.  See Franzen v. Brown, 9 Vet. App. 235 (1996) 
(VA's obligation under section 5103(a) to assist claimant in 
filing his claim pertains to relevant evidence that may exist 
or could be obtained).  See also Epps v. Brown, 9 Vet. 
App. 341 (1996), aff'd sub nom. Epps v. Gober, 126 F.3d 1464, 
1468 (Fed. Cir. 1997), cert. denied, __ U.S. __, No. 97-7373 
(June 22, 1998) (Section 5103(a) duty attaches only where 
there is an incomplete application that references other 
known and existing evidence).


2.  Cardiac disability

The appellant's claim for service connection for a cardiac 
disability is well grounded.  Service medical records 
indicate that the appellant suffered from rubella in service.  
The appellant has had an aortic aneurysm and an aortic valve 
replacement.  Dr. Wesley has stated that the appellant's 
aortic valve replacement and subsequent weakness were 
"almost certainly" due to measles viremia.  Assuming the 
credibility of this evidence, the claim must be said to be 
plausible, and therefore well grounded.

Accordingly, VA has a duty to assist in the development of 
facts relating to the claim.  38 U.S.C.A. § 5107(a) (West 
1991).  In this case, medical records have been obtained, and 
an examination has been provided.  There is no indication of 
additional relevant evidence that would be needed to evaluate 
the claim fairly.  VA has satisfied its duty to assist.

The record includes some medical evidence that the 
appellant's cardiovascular disability was incurred in 
service.  It also includes medical evidence that is not 
favorable to his claim.  Therefore, the evidence must be 
assessed, including an analysis of the credibility and 
probative value of the evidence, accounting for evidence 
which it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); 
Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Moreover, the Board may 
not base a decision on its own unsubstantiated medical 
conclusions, but, rather, may reach a medical conclusion only 
on the basis of independent medical evidence in the record or 
adequate quotation from recognized medical treatises.  See 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).

Evidence in support of the appellant's claim consists of the 
September 1997 and October 1998 statements by Dr. Wesley, the 
appellant's testimony at the March 1994 hearing, and the 
August 1992 VA examination.

Evidence not favorable to the appellant's claim includes the 
August 1999 VHA opinion.

The preponderance of the evidence is against the claim for 
service connection for a cardiovascular disability because 
the medical evidence against the appellant's claim is more 
persuasive and of greater weight than the favorable medical 
evidence.

The statements by the VA physician, contained in the August 
1992 examination report, indicate that the physician relied 
entirely on the appellant's reported history rather than a 
review of the appellant's medical records contained in his 
claims folder.  The history provided by the appellant to the 
physician is not supported by the record.  Accordingly, the 
physician's opinion as to the origins of the appellant's 
cardiac disability is of little weight.

The appellant's testimony as to his opinion of the cause of 
his cardiac disability is similarly of no weight.  As a 
layperson, the appellant is not competent to offer opinions 
as to medical causation.  Further, the appellant's testimony 
as to what physicians told him while he was in service is 
likewise entitled to no weight as medical evidence.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  Although the original 
statement was made by a doctor, the present statement is the 
appellant's assertion and, as such, is insufficient to 
constitute medical evidence.  Robinette v. Brown, 8 Vet. App. 
69, 77 (1995) ("[T]he connection between what a physician 
said and a layman's account of what he purportedly said, 
filtered as it was through a layman's sensibilities is simply 
too attenuated and inherently unreliable to constitute 
'medical' evidence.").


Dr. Wesley's statements provide little explanation for the 
causal relationship asserted other than stating that the 
appellant's cardiac disability was "likely related" and 
"almost certainly" due to his military service.  Dr. 
Wesley's offers no supporting medical literature and no 
explanation for his conclusion.

In contrast, the opinion offered by the VA cardiologist in 
August 1999 includes a search by the physician of the medical 
literature.  The physician explained that Dr. Wesley's 
assertion of rubella infection in service as the cause of the 
appellant's cardiac disability is not supported in the 
medical literature.

Although the VA cardiologist added that the appellant's 
cardiac disability may have been caused by a bicuspid aortic 
valve and suggested attempting to obtain additional medical 
evidence, his opinion alone establishes sufficiently that the 
appellant's cardiac disability is not related to any event, 
including incurrence of rubella, in service.

Accordingly, the preponderance of the evidence indicates that 
a cardiac disability was not incurred in service.  Because 
the evidence is not in equipoise, the benefit of the doubt 
rule of 38 C.F.R. § 3.102 is not for application.


ORDER

Entitlement to service connection for a hiatal hernia is 
denied.

Entitlement to service connection for peptic ulcer disease is 
denied.

Entitlement to service connection for a cardiac disability is 
denied.


		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals



 


